DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 26 recites: A smoothie vending machine having a plurality of smoothie dispensing tanks comprising: a housing; an electro-mechanically actuated dispensing nozzle attached to each smoothie dispensing tank; a means for retrieving an empty cup and moving the cup to each selected dispensing nozzle; a means for delivering beverage from the dispensing tank to the empty cup; a means for transferring a filled cup from the cup retrieving and moving means; a receiving shelf to receive the filled cup; a means for dropping dry food product into the filled cup; an access door to open when the filled cup is ready to vend to a customer; a mounting plate vertically disposed on the housing; wherein the mounting plate is vertically hinged; wherein the mounting plate is swingable outward from the housing; wherein the mounting plate is positioned and arranged between a front door of the smoothie vending machine and the smoothie dispensing tanks contained in the smoothie vending machine; wherein the mounting plate is positioned and arranged to swing open to enable access to the smoothie dispensing tanks and a plurality of blender DC motors for refilling and maintenance; and wherein the cup retrieving and moving means are disposed on the mounting plate.

Examiner finds no support within the prior art for the combination as listed above including a cup retrieving and moving means (linear guide rail system) disposed on a mounting plate as suggested by the specification and claim 26.  Examiner finds the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651